             Case 8:18-bk-10548-ES                   Doc 562 Filed 07/17/19 Entered 07/17/19 10:19:09                                       Desc
                                                      Main Document     Page 1 of 5



    Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &      FOR COURT USE ONLY
    Email Address


    SCOTT A. SCHIFF (SBN 137245)
    SOUKUP & SCHIFF, LLP
    16255 VENTURA BLVD., SUITE 706
    ENCINO, CALIFORNIA 91436
    Tel.: (310) 276-2026
    Fax: (310) 286-0522
    Email: sas@soukup-schiff.com




         Individual appearing without an attorney
         Attorney for: Educational Credit Management Corporation


                                              UNITED STATES BANKRUPTCY COURT
                                      CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION


    In re:                                                                      CASE NO.: 8:18-bk-10548-ES
    LENORE LUANN ALBERT-SHERIDAN d/b/a LAW                                      CHAPTER: 13
    OFFICES OF LENORE ALBERT,


                                                                 Debtor(s).
                                                                                NOTICE OF LODGMENT OF ORDER IN
                                                                                BANKRUPTCY CASE RE: (title of motion 1):
                                                                                EDUCATIONAL CREDIT MANAGEMENT
                                                                                CORPORATION’S NOTICE OF MOTION AND MOTION
                                                                                FOR LEAVE TO FILE AN AMENDED PROOF OF CLAIM




PLEASE TAKE NOTE that the order titled ORDER GRANTING EDUCATIONAL CREDIT MANAGEMENT
CORPORATION’S MOTION FOR LEAVE TO FILE AN AMENDED PROOF OF CLAIM was lodged on (date) 7/17/2019
and is attached. This order relates to the motion which is docket number 553.




1
    Please abbreviate if title cannot fit into text field.

             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                                Page 1                 F 9021-1.2.BK.NOTICE.LODGMENT
Case 8:18-bk-10548-ES           Doc 562 Filed 07/17/19 Entered 07/17/19 10:19:09                  Desc
                                 Main Document     Page 2 of 5




 1   SCOTT A. SCHIFF (SBN 137245)
     SOUKUP & SCHIFF, LLP
 2   16255 VENTURA BLVD., SUITE 706
     ENCINO, CALIFORNIA 91436
 3   Tel.: (310) 276-2026
     Fax: (310) 286-0522
 4   Email: sas@soukup-schiff.com
 5   Attorneys for Educational Credit Management Corporation
 6
 7                              UNITED STATES BANKRUPTCY COURT
 8
                                 CENTRAL DISTRICT OF CALIFORNIA
 9
                                          SANTA ANA DIVISION
10

11
12   In re:                                          Chapter 7
13
     LENORE LUANN ALBERT-SHERIDAN        Case No. 8:18-bk-10548-ES
14   d/b/a LAW OFFICES OF LENORE ALBERT,
                                         Judge: Hon. Erithe A. Smith
15                          Debtor.
16                                                   ORDER GRANTING EDUCATIONAL CREDIT
                                                     MANAGEMENT CORPORATION’S MOTION
17                                                   FOR LEAVE TO FILE AN AMENDED PROOF
18                                                   OF CLAIM

19
                                                      Date: July 16, 2019
20                                                    Time: 10:30 a.m.
                                                      Place: Courtroom 5A
21
                                                             411 W. Fourth St.
22                                                           Santa Ana, CA 92701

23
24
              On July 16, 2019, at 10:30 a.m., the Motion Of Educational Credit Management Corporation
25
     For Leave To File An Amended Proof Of Claim (the “Motion”) came on for hearing before the
26
27   Honorable Erithe A. Smith, United States Bankruptcy Judge, in her courtroom located at 411 W.

28   Fourth St., Santa Ana, CA 92701, Courtroom “5A.” Debtor Lenore Luann Albert-Sheridan

                                                      1


                                                  Page 2                                 EXHIBIT A
Case 8:18-bk-10548-ES         Doc 562 Filed 07/17/19 Entered 07/17/19 10:19:09                    Desc
                               Main Document     Page 3 of 5




 1   (“Debtor”) was present in the courtroom. Scott A. Schiff, Esq. of Soukup & Schiff, LLP, on behalf
 2   of Educational Credit Management Corporation (“ECMC”), was present in the courtroom. The
 3
     Courtroom Deputy read the Court’s Tentative Ruling into the Record, and neither Debtor nor
 4
     ECMC’s counsel objected. Based on the foregoing,
 5
            IS HEREBY ORDERED THAT the Motion is granted for the reasons set forth in the Motion
 6
     and the Reply to Debtor’s Opposition, which the Court incorporates by reference herein.
 7
            IT IS HEREBY FURTHERED ORDERED that the granting of the Motion is without
 8
     prejudice to Debtor objecting to the amended proof of claim filed by ECMC.
 9

10

11   Respectfully submitted by:

12   SOUKUP & SCHIFF, LLP

13         /s/Scott A. Schiff
     By: ____________________________
        SCOTT A. SCHIFF
14      Attorneys for Educational Credit
15      Management Corporation

16                                                   ###

17

18
19
20

21
22
23
24

25
26
27
28

                                                      2


                                                Page 3                                   EXHIBIT A
         Case 8:18-bk-10548-ES                   Doc 562 Filed 07/17/19 Entered 07/17/19 10:19:09                                       Desc
                                                  Main Document     Page 4 of 5



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
16255 Ventura Blvd., Suite 706, Encino, CA 91436.


A true and correct copy of the foregoing document entitled: NOTICE OF LODGMENT OF ORDER IN BANKRUPTCY
CASE will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and
(b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
7/17/2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

Arthur Carvalho              acarvalho@lhcllp.com, acjesq@gmail.com
Vikrant Chaudhry             vik@thevclawgroup.com
Donald H Cram                dhc@severson.com, jc@severson.com
Donald K Dunn                kevin.dunn@coco.ocgov.com, simon.perng@coco.ocgov.com
Robert S Gebhard             robert.gebhard@clydeco.us, trish.marwedel@clydeco.us;gloria.zwibel@clydeco.us
Nichole Glowin               nglowin@wrightlegal.net, BKUDGeneralupdates@wrightlegal.net
Jeffrey I Golden (TR)        lwerner@wgllp.com, jig@trustesolutions.net;kadele@wgllp.com;lfisk@wgllp.com
Suzanne C Grandt             suzanne.grandt@calbar.ca.gov, joan.randolph@calbar.ca.gov
Richard G Heston             rheston@hestonlaw.com, yflores@hestonlaw.com,docs@hestonlaw.com, assistant@hestonlaw.com;
                             r41032@notify.bestcase.com
Eric P Israel                eisrael@dgdk.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com
Bernard J Kornberg           bjk@severson.com, elw@severson.com
Jonathan A Michaels          jmichaels@mlgaplc.com, rjones@mlgaplc.com
Curtis D Parvin              curtis.parvin@clydeco.us, gloria.zwibel@clydeco.us
Christopher O Rivas          crivas@reedsmith.com, chris-rivas-8658@ecf.pacerpro.com
Scott A Schiff               sas@soukup-schiff.com
Marc A Shapp                 marc.shapp@calbar.ca.gov, joan.randolph@calbar.ca.gov
Najah J Shariff              najah.shariff@usdoj.gov, USACAC.criminal@usdoj.gov
United States Trustee (SA)   ustpregion16.sa.ecf@usdoj.gov
Aaron E de Leest             aed@dgdk.com, danninggill@gmail.com;adeleest@ecf.inforuptcy.com

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On (date) 7/17/2019, I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 7/17/2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 7/17/2019                        Angie Martinez                                                 /s/Angie Martinez
 Date                            Printed Name                                                    Signature



         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                           Page 4                  F 9021-1.2.BK.NOTICE.LODGMENT
       Case 8:18-bk-10548-ES                   Doc 562 Filed 07/17/19 Entered 07/17/19 10:19:09                                       Desc
                                                Main Document     Page 5 of 5


2. SERVED BY UNITED STATES MAIL:

     Lenore LuAnn Albert-Sheridan                                              Robert M Dickson
     14272 Hoover St #69                                                       Law Office of Mitchell B Hannah
     Westminster, CA 92683                                                     4 Hutton Centre Dr, Suite 900
                                                                               Santa Ana, CA 92707

     Hallie D Hannah                                                           Richard Heston
     Law Office of Mitchell B. Hannah                                          Heston & Heston
     100 Pacifica, Suite 370                                                   19700 Fairchild Road, Suite 280
     Irvine, CA 92618                                                          Irvine, CA 92612

     Pam Ragland
     PO Box 761
     Trabuco Canyon, CA 92678




3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL:

     Honorable Erithe A. Smith                                                 Lenore LuAnn Albert-Sheridan
     U.S. Bankruptcy Court                                                     lenorealbert@msn.com
     411 W. Fourth Street, Suite 5040                                          (Via Email)
     Santa Ana, CA 92701
     (Presiding Judge’s Copy via FedEx)




       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                         Page 5                  F 9021-1.2.BK.NOTICE.LODGMENT
